Citation Nr: 0024053	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	New York State Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend 


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had unverified active military service from 
February 1988 to November 1989.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a herniated disc of the lumbar 
spine.  


FINDING OF FACT

The probative medical evidence does not include a nexus 
opinion relating a current back disability to active service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The January 1988 examination report states that the veteran's 
spine and other musculoskeletal system were normal, no back 
or spine defects or diagnoses were noted, and the veteran 
denied a history of recurrent back pain.  In August 1989, the 
veteran complained of back pain after lifting weights 
approximately 16 hours ago.  The assessment was low back 
strain.  About a week later in August 1989, the veteran 
complained of pain when sitting for long periods, and he 
wanted to know if he could lift weights again.  The 
assessment was low back pain.  

The May 1992 quadrennial examination report states that the 
veteran had mechanical low back pain, and he reported a 
history of recurrent back pain.  The examiner stated that the 
veteran was able to lift weights and run but that pain 
sometimes occurred when he was sitting.  

The impression of a private magnetic resonance imaging test 
in December 1995 was a focal central left lateral herniate 
nucleus pulposus at L5-S1 extending into the epidural fat 
deforming the thecal sac and proximal left S1 nerve room and 
slight loss of normal signal intensity and height from the 
L5-S1 disc space level.  

The veteran underwent a VA examination in November 1996.  He 
reported back pain in service after a physical training 
incident in the gym and again after lifting an armor plate 
for a Bradley fighting vehicle.  The diagnosis was a tiny 
central posterior disc herniation of L5-S1.  The November 
1996 x-ray of the lumbosacral spine demonstrated vertebra of 
normal height, intact pedicles, and normal disc spaces.  The 
December 1996 magnetic resonance imaging test demonstrated a 
small central posterior disc herniation at the L5-S1 level.  

A December 1996 letter from a private physician stated that 
the veteran had been under his care for a herniated lumbar 
disc.  

August 1998 lay statements from the veteran's mother and 
friend alleged that the veteran had muscle spasms related to 
a herniated disc.  The August 1998 appeal alleged that the 
veteran's had back problems ever since he injured his back in 
service.  

In June 1999, the RO received three black and white photos, 
each measuring approximately 4 inches by 6 inches, of an 
unidentified man, apparently the veteran, standing in front 
of a large vehicle.  

The veteran and his girlfriend, assisted by the veteran's 
representative, provided sworn testimony at a regional office 
hearing in June 1999.  The veteran testified that he 
participated in sports, with no back problems, prior to 
service.  He testified that in August 1989, while using the 
back row station in the gym, he felt a sharp snap in the 
center part of the lower back and pain going down his right 
leg.  The medic placed him on a stretcher and put ice on his 
back for 2 hours.  After a week of light duty, he returned to 
the field.  While changing the tracks on a Bradley fighting 
vehicle, he again felt back pain.  He was placed on light 
duty.  The veteran saw the warrant officer for Ibuprofen 
every two days.  When he returned to the field, he had to 
change the metal plates on the tracks of a Bradley fighting 
vehicle 2-3 times per week until his separation from service.  
He testified that he was hired for courtroom security work 
the day after he got out of service.  He noticed that 
standing all day caused back pain.  He was laid off after six 
months because a doctor told him that he should not continue 
with the job.  

A November 1999 letter from another private physician stated 
that the veteran was examined in October 1999.  The physician 
opined that the veteran was probably suffering from chronic 
low back pain and lumbosacral radiculopathy secondary to a 
herniated lumbar disc.  

The veteran and his girlfriend, assisted by the veteran's 
representative, provided sworn testimony at a travel board 
hearing in July 2000.  The veteran testified that he had no 
back trouble prior to service.  He testified that, while 
lifting an armor plate in service, he felt an excruciating 
pain in his back.  The veteran's girlfriend testified that 
she had known the veteran for eight years and that he had 
constantly complained about back pain.  

In July 2000, the veteran signed a waiver of RO consideration 
of additional evidence submitted directly to the Board.  In 
August 2000, the Board received an undated private 
neuropsychological evaluation for four psychological 
examinations in May 2000 and June 2000.  The psychologist 
stated that the veteran was status post lumbosacral 
radiculopathy secondary to a herniated lumbar disc sustained 
while lifting a vehicle part, weighing several hundred 
pounds, while stationed in Germany in 1989.  The psychologist 
stated that the veteran was initially seen in a private pain 
management clinic in October 1999 complaining of back pain.  
The Axis III diagnoses included status post lumbosacral 
radiculopathy secondary to lumbosacral herniation, chronic 
pain syndrome, and right lower limb weakness.  


Analysis

The claim of entitlement to service connection for a back 
disability is not well grounded.  

The medical evidence includes a diagnosis of a current back 
disability because the probable or actual diagnosis was 
lumbosacral radiculopathy secondary to a herniated lumbar 
disc in October 1999 and August 2000.  

For the limited purpose of determining whether the claim is 
well grounded, service medical records also show diagnoses of 
low back strain and low back pain in service in August 1989.  

Nonetheless, the claim is not well grounded because the 
probative medical evidence does not include a nexus opinion 
relating a current back disability to active service.  In 
August 2000, a private psychologist stated that the veteran 
was status post lumbosacral radiculopathy secondary to a 
herniated lumbar disc sustained while lifting a vehicle part 
in service in 1989.  The Board does not question the August 
2000 examiner's qualifications as a psychologist.  However, 
the psychologist has given no indication that he or she has 
special knowledge regarding back or spine disabilities; nor 
is there any evidence of this in the record.  Furthermore, 
the record does not show that the psychologist ever 
participated in the veteran's back treatment; the 
psychologist simply reiterated the diagnosis of the December 
1995 magnetic resonance imaging test in the Axis III 
diagnosis.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  
Although the veteran alleged that his back injury resulted 
from a lifting injury in service, a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Although the veteran and his girlfriend sincerely 
believe that a back disability resulted from lifting 
incidents in service, they are lay persons who are not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the claim of entitlement to service connection 
for a back disability is not well grounded.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for a back disability is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

